HOKE and ALLEN, JJ., dissenting; WALKER, J., dissenting in part.
PLAINTIFF'S APPEAL.
This is the plaintiff's appeal in the proceeding to condemn a right of way 100 feet wide through the defendant's mill village located on a 20-acre tract of land near the northeast limits of Charlotte, upon which are the defendant's cotton mill and other buildings, including 43 tenant houses. Running through this land is a public  (170) highway, which is an extension of a street in Charlotte. At about right angles to this highway are two private streets 50 feet wide extending from north to south entirely across said village. Fronting upon these streets are 34 of the 43 tenant houses composing the village, which are occupied by the mill operatives. The plaintiff's right of way runs diagonally across the village, intersecting the streets and highway above referred to at grade.
The plaintiff's exceptions are numerous, but all refer to the evidence and the charge on the measure of damages.
The plaintiff contends that the defendant was entitled as compensation to the value of the land embraced in the right of way, plus any direct actual damages to any part of the remaining land.
The defendant contends that the compensation to which it is entitled is the difference in the value of its entire manufacturing plant and *Page 164 
(171)
[EDITORS' NOTE:  THE MAP IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 166 N.C. 164.] *Page 165 
premises, embracing 20 acres, before the right of way was condemned and afterwards, and that this difference in value is to be estimated by taking into consideration that the operation of a steam railroad would inconvenience and annoy the operatives by the noise, smoke, and inconvenience produced by the trains operating in proximity to their houses; that the dangers and perils to the operatives in going to and from their work would be increased by having to cross said railroad track; that the lives and limbs of the children of the mill operatives will be imperiled by their crossing said track in going to school and while playing near-by; that their parents would be in constant fear, while at work in the mill, lest the children should be run over by the passing trains, and that on account of these conditions the better class of operatives will be driven away and the defendant will be able to secure in their places only inferior help at increased wages, with result of a decrease in the quantity and quality of the mill output and an increase in the cost of production, thereby materially depreciating the market value of the property as a cotton manufacturing plant.
Over the plaintiff's objections, the jury were allowed to    (172) consider these as grounds of damages, and also to introduce as experts cotton manufacturers to give their opinion as to the effect upon the value of this mill property by the laying out of the plaintiff's right of way. These experts estimated that the difference on the pay-roll from the above causes would be $4,000 to $5,000 per year, which they capitalized at $60,000 to $80,000, and expressed their "expert opinion" that the plaintiff should pay the defendant this sum of money as damages for the right of way 100 feet wide, of which only some 20 feet probably is actually occupied by the railroad, and a little over 300 yards long.
From the map, filed in the record, the track of the Southern Railway Company lies just beyond the outer edge of these mill premises, and much nearer the principal building and to many of the tenant houses than is the track of the plaintiff. As the defendant placed its mill and village at this spot because of the benefit to it of such transportation facilities, it can hardly be that the proximity of the plaintiff's track can work so great a depreciation as the "experts" deemed.
It seems to us, upon the authorities and reason, that the measure of damages as claimed by the defendant and allowed by the court is speculative, and could be extended by that line of reasoning to any amount. Recently in this Court, in a cause where one railroad company sought to extend a spur line across the main track of another, a somewhat similar calculation was made, based upon the number of times that the trains and cars of the railroad objecting would be stopped, the loss of wages, the possible and probable damages from collisions and the deaths and *Page 166 
injuries to persons and cars, and it was very ingeniously figured up that such damages properly capitalized would amount to hundreds of thousands of dollars. But the record in that case shows that while still objecting as a matter of law to the other railroad crossing its track, it was finally agreed that $300 was the proper amount of damages if the other railroad, as a matter of law, had the right to extend its spur track across the main line of the other railroad. R. R. v. R. R., 165 N.C. 425;  s. c., 161 N.C. 531.
(173)      It is impossible that the defendant can actually sustain the damages capitalized on the above basis, since it deemed it an advantage and not a detriment to locate its plant on the line of the Southern Railway with its main building and many of its tenant houses much nearer to the track of that railroad than to the track laid down by this plaintiff.
The right of eminent domain is granted because the public interest requires that private property shall be taken for public use under the circumstances and in the manner prescribed by law. The owner is entitled as compensation to the actual and direct damages which he may sustain by being deprived of his property. These damages are limited to those which embrace the actual value of the property taken and the direct physical injuries to the remaining property. In the present case the nearest part of the defendant's mill building to the plaintiff's track is 357 feet. There are only seven houses that are wholly or partly on the right of way, three of which were moved at the plaintiff's expense to make room for the track, and all seven have remained continuously in the use and occupation of the defendant's operatives, who pay weekly rent therefor. There is no evidence tending to show that the operation of plaintiff's road has interfered mechanically or physically with the operation of the defendant's machinery, or damaged or injured its product, nor that the vibrations of the train, smoke, noise, dust, or escaping steam have interfered in any way with the mechanical and manufacturing processes of the defendant, nor that it has even lost any of its operatives by reason of the location of the plaintiff's track, nor been forced to pay higher prices to its operatives nor hire inferior hands for that cause; though we would not be understood as saying that the latter would be ground of damage, if shown.
The defendant contends that the difference in value of the whole tract of 20 acres before the condemnation for the right of way and afterwards is an item of damage to be assessed by the jury. This proposition is condemned, 2 Lewis Em. Dom., sec. 706, p. 1232: "It is said in some cases that it is proper to consider every element of damages which (174)   would be taken into consideration in a sale between private *Page 167 
parties. But this needs some qualification, since remote and speculative reasons are often urged by the seller in support of the valuation claimed."
This point is clearly stated in Simons v. R. R., 128 Iowa 152: "The trial court told the jury that it was proper for them to take into account every element of annoyance and disadvantage resulting from the construction of a railroad which would influence an intending purchaser in making an estimate of the market value of the plaintiff's property. This we think was error, in that it led the jurors into an unlimited field of conjecture and speculation. It furnished no rule for the assessment of damages and gives no certain test for ascertaining the market value. It left the matter open to the caprices and whims of each individual juror."
In the leading case of R. R. v. Wicker, 74 N.C. 220, the judge below told the jury that in assessing damages they might consider the possibility that cattle might be killed on the road, and that the landowner was entitled to have this element considered. This Court said: "The answer to this is that the danger that the cars may injure cattle without negligence, and consequently without liability to an action, is not peculiar to the landowner, a part of whose land is taken. It is common to all who own cattle near the line of the road, whether a part of their land is taken for the road or not. It is clear that those persons no part of whose land is taken cannot recover anything for this danger of possible loss, and as the defendant is not required to abate the damage proper to him by reason of any benefits which he may derive from the road in common with the whole neighborhood, so he is not entitled to be compensated for any damages which are in like manner common to all, such as this we are considering, or such as may arise from smoke, noise, etc. In Presbyteryv. R. R., 103 Mass. 1, and R. R. v. Helm, 8 Bush (Ky.), 681, the Court says: `Such depreciation is not occasioned directly by any effect upon the land of which the construction or the maintenance of the railroad is the cause. It belongs to that class of results which necessarily arise from the exercise of the franchise granted to such corporation in consideration of the general advantage which the    (175) whole community are expected to derive from it. The annoyances to the landowner are the same in kind with those which are suffered by the whole community.'"
We do not think that the defendant was entitled to have the entire mill village and plant on this 20-acre tract of land valued, and to deduct from it the supposed value of the entire tract after the new railroad was laid down. This is too speculative, and would admit of the consideration of the above alleged causes of damage, which are not a part of the damages to the land by the loss of the right of way, and would take into *Page 168 
consideration elements of annoyance and inconvenience which the defendant would suffer in common with the community or which are necessarily incident to the exercise of the right of eminent domain. The defendant is not entitled to have considered the possible injury to persons or property by reason of the operation of the railroad, nor possible danger from exposure to fire (for all which it would be compensated if caused by plaintiff's negligence), nor for the effect, if any, upon the employment of help by reason of their apprehension of danger and the possible increase of wages, nor the alternative of employing inferior labor caused by such fears. These matters, if they exist, are damnum absque injuria, and if allowable would call for similar compensation for more or less speculative damages to every landowner along the line of every railroad, and would make the construction of railroads well-nigh impossible.
These incidents, if they exist, are common to the public, and the defendant must bear them as its due to the sovereignty of the State, which takes the property for public use. On the other hand, in assessing damages the railroad company is not allowed to offset any general benefits which may accrue to the landowner in common with the public at large by reason of the construction of the road. The construction of this railroad will doubtless enhance the prosperity of Charlotte and the value of property there and all along the line of the road, including necessarily the value of defendant's property. The plaintiff is not allowed to deduct this general benefit which the defendant will receive, and the (176)   plaintiff cannot be charged with the remote though possible damages which the defendant may incur for the causes claimed by it.
The defendant is entitled to have assessed the value of the land taken for the right of way and any injury done to the remaining part of the land, if any, by way of special damages, such as impairing the physical and mechanical operation of its plant by vibrations and smoke, if there is evidence of such direct injury. But the defendant cannot go any further than this.
The defendant relies upon R. R. v. Church, 104 N.C. 529, where a railroad condemning a right of way running through the grounds of a country church at which the attendants were in the habit of hitching their horses, was required to pay the depreciation in the value of the property caused by the interference with church worship in distracting the attention of the worshipers, scaring the horses and driving the people away from the church. But this was the direct damage to the value of the plant by interfering with its use for the purposes for which it was established. In this case there is no such direct interference with the use of the plant. There is no oscillation or other interference with the use *Page 169 
of the machinery, and indeed the mill building is much nearer to the track of another railroad, and was located there for greater convenience.
In Brown v. Power Co., 140 N.C. 333, the landowner had a spring on her land and some bottom-lands which abutted on the river. The spring was submerged and destroyed by the backing of the water, which also interfered with her working the bottoms. The Court held that she was entitled to damages for the physical injuries to the land and the depreciation of its value by reason of its being covered by the backwater, but said that she was not entitled to any sentimental damages by reason of her peaceful and happy condition being disturbed by reason of losing her spring of good water and the support she had made on her bottom-lands; that the march of progress and the demands of a large city for water and lights required the taking of her property, and for this she was entitled to pecuniary compensation. But she was not allowed damages for the interference with her peaceful and idyllic condition, nor   (177) for the supposed unhappiness resulting therefrom, or the unhealthiness which she thought would be caused by the ponding water.
In Lambeth v. Power Co., 152 N.C. 371, the judge below charged the jury: "You cannot allow anything as damages based upon unknown or imaginary contingencies or events, or such as may not reasonably and naturally be expected to occur to the plaintiff — not to other persons — from the construction, operation, and maintenance of defendant's line for the uses for which it was constructed." This Court, commenting upon this charge, says: "The entire charge is an admirable instruction upon the law governing the assessment of damages in cases of this character," and cites many cases.
To the same effect, requiring the jury to restrict the damages to such as are direct and apparent from the evidence, and to disallow those which are remote and speculative, can be cited numerous cases. In Stone v. R. R.,68 Ill. 396, the Court says: "The difficulty of crossing a railroad track the detention by trains, the frightening of horses, the danger to persons crossing the track, the noise of the trains, and various other things that might be named, are inconveniences which property owners on a street where a railroad is located have to suffer; yet to hold that such could recover damages would, in effect, prevent the construction of a railroad upon a public street." Civilized man cannot have all the conveniences of civilization without any of its inconveniences.
A most illuminating case is Austin v. R. R., (Ga.), 47 L.R.A., 755, which holds that the damages recoverable are only such as arise from "some physical interference with property, or physical interference with a right or use appurtenant to property; and therefore a railroad company is not liable to the owner of real property for diminution in the *Page 170 
market value thereof resulting from the making of noise or from the sending forth of smoke and cinders in the prosecution of the company's lawful business which does not physically affect or injure the property itself, but merely causes personal inconvenience or discomfort to the occupants of the same." In this case and the notes thereto many others are cited.
(178)    In Becker v. R. R. (177 Pa., 252), 35 L.R.A., 583, it is held that "diminished value of a stock of merchandise because of removal rendered necessary by the taking of real estate is not an element of damages in such proceedings." In McReynolds v. R. R., 106 Ill. 100, the Court excluded as an element of damage the danger of crossing the track with teams and the danger to children and members of the family by reason of a farm being bisected with a railroad track, though it allowed damages for the inconvenience of carrying on the farm work from that cause. The latter was direct and ascertainable. The other was remote and conjectural. For the same reason, in R. R. v. Hammers,51 Kan. 127, the Court excluded alleged damages for the frightening of stock, as speculative and consequential. To the same purport,R. R. v. Lyon, 24 Kan. 745; R. R. v. Mason, 26 Ind. App. 395.
In R. R. v. Johnson, 18 Mass. 62, the Court excluded an expected loss of business as too remote and consequential to be allowed in estimating damages to real estate on which it is conducted. Danger of fire from passing locomotives was held too remote to be considered in estimating compensation. Lance v. R. R., 57 Iowa 636; Connors v. R. R., 93 Ill. 464;R. R. v. Freeman, 210 Ill. 270.
Most of the above and many other cases are cited in the plaintiff's brief, and many others might readily be added.
Nor do we think that the opinion of cotton manufacturers as to possible deterioration in the value of mill property by the opening up of a railroad is a matter of art or science which justifies or admits expert testimony. It is a matter as to which other persons are as competent to form an opinion as they, depending upon their observation and intelligence, which of course are to be weighed by the jury. While the valuation of land is necessarily largely one of opinion, it is not a matter of expert evidence. We must take the opinion of those who know the property in question and the value thereof. What effect the building of a railroad may have upon one plant, under of course different circumstances, can have no weight in fixing the value of the land taken (179)  under condemnation in another case where the witness has no personal knowledge of its value.
If the issue here involved had been as to how much cloth a bale of cotton would produce, or the number of pounds of dye-stuff required to *Page 171 
dye a given quantity of yarn, or other similar questions, these manufacturers could from their experience have been of assistance to the jury with their expert testimony; but it is not so as to the valuation of land, as to which we must depend, not upon expert testimony, but upon the personal knowledge of those who know the land in question and can thus form an opinion as to its value from their own knowledge.
For the errors stated, the verdict and judgment in the plaintiff's appeal must be set aside, and the damages will be assessed on another trial in accordance with the views herein expressed.
Error.
DEFENDANT'S APPEAL.